Citation Nr: 1025332	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-11 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death and related death benefits.

2. Entitlement to dependency and indemnification compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1936 to July 1945.  
He was the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board observes that the original claim for benefits based on 
service-connected cause of death was denied in an April 2005 
rating decision.  Thereafter, the appellant submitted additional 
evidence, and her claim was readjudicated in a September 2005 
rating decision.  The appellant then filed a notice of 
disagreement (NOD), timely with both the April 2005 and September 
2005 rating decisions. Therefore, the Board determines that the 
April 2005 rating decision is the unfavorable decision on appeal.  
See Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes 
final and subject to a motion to reopen only after the period for 
appeal has run, and any interim submissions before finality must 
be considered by the VA as part of the original claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
no recourse but to remand the appeal again.  In this regard, the 
Board observes that the November 2009 VA opinion references 
Muskogee VA treatment records and chest X-rays from November 2003 
and December 2003.  Additionally, there is some suggestion in the 
file that the Veteran sought treatment at the Tulsa VA medical 
center in April 1989, July 1987, and June 1980 and the Phoenix VA 
medical center in December 1979.  With the exception of various 
VA examination reports, there are no VA treatment records in the 
claims file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, a request should be made to the Muskogee, Tulsa, 
and Phoenix VA medical centers for all available VA treatment 
records related to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records for the 
Veteran from the Muskogee, Tulsa, and 
Phoenix VA medical centers.  All requests 
and responses, positive and negative, 
should be associated with the claims file. 

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the appellant's claim should 
be readjudicated, to include all evidence 
received since the March 2010 supplemental 
statement of the case.  If the claim 
remains denied, the appellant and her 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


